DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, and 13-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jones (US 8,834,566).
With respect to claims 1 and 14, Jones discloses an ophthalmic device (100) comprising an ultrasonic transducer (128) adapted to direct ultrasonic signals towards ciliary processes in an eye (col. 7, lines 13-24); an accommodation actuator (120) adapted to focus light entering the eye (col. 9, lines 30-35); and a controller (108) coupled to the ultrasonic transducer and the accommodation actuator (col. 7, lines 57-64), wherein the controller includes logic that when executed by the controller causes the ophthalmic device to perform operations (col. 7, lines 25-29) including emitting the ultrasonic signals from the ultrasonic transducer towards the ciliary processes (col. 9, lines 15-17); receiving reflected ultrasonic signals from the ciliary processes with the ultrasonic transducer (col. 9, lines 17-19); calculating a time of flight between emitting the ultrasonic signals and receiving the reflected ultrasonic signals (col. 9, lines 19-27); and adjusting an optical power of the accommodation actuator based on the time of flight (col. 9, lines 27-35).
With respect to claims 2 and 13, Jones discloses an intraocular lens/implant (100).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3-5 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jones (US 8,834,566) in view of Arbabian et al. (US 2020/0257136).
Jones discloses the subject matter substantially as claimed except for a capacitive micromachined ultrasonic transducer or an array of MUTs. However, Arbabian et al. teaches in the same field of endeavor using an array of capacitive micromachined ultrasonic transducers ([0029]) in intraocular lens ([0041]). Therefore, it would have been obvious to one of ordinary skill in the art to have provided Jones with an array of CMUTs as taught by Arbabian et al. as CMUTs are known to be used in intraocular lens and substitution of one ultrasonic transducer for another is well within the skill level of one of ordinary skill in the art.
Claim(s) 6-7, 15-18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jones (US 8,834,566) in view of Arbabian et al. (US 2020/0257136) as applied to claims 5 or 14, further in view of Chen et al. (US 2015/0087991).
Jones in view of Arbabian et al. discloses the subject matter substantially as claimed except for forming a wavefront directed towards the ciliary processes. However, Chen et al. teaches in the same field of endeavor it is well known for wavefront to be steered using a delay profile ([0112]). Therefore, it would have been obvious to one of ordinary skill in the art to have provided Jones with wavefront steering as taught by Chen et al. as it is well known. With respect to claim 7, the Examiner notes that the wavefront is capable of being steered to cover an elliptical area.
Allowable Subject Matter
Claims 8, 10-12, and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record fails to disclose or render obvious the claimed combination of subject matter particularly: steering an ultrasonic wavefront, calculating a SNR for respective positions the ultrasonic wavefront is steered, and determining one of the respective positions corresponds to a target position for measuring an accommodative effort of the eye associated with the ciliary processes based on the SNR of the reflected ultrasonic signal; calculating a location or shape of the ciliary processes based on the time of flight to determine a level of accommodative effort of the eye; wherein a width of the ultrasonic signals spans more than one ciliary process included in the ciliary processes.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-7, 9, 13-18, and 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER LUONG whose telephone number is (571)270-1609. The examiner can normally be reached M-F 10-8.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on (571) 270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER LUONG/Primary Examiner, Art Unit 3793